DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 11/15/2021 is acknowledged.
Non-elected Group II is hereby withdrawn.

EXAMINER’S AMENDMENT
 Claim 18 is hereby amended as follows:
------------------------------------- Claim 18 is hereby Canceled---------------------------------------

Allowable Subject Matter
Applicants’ amendment filed 11/15/2021 has been entered and considered.  The Examiner agrees that Applicants’ claims overcome the art of record.   A new search was conducted based on the claims, and no new art was found.  Thus, subject to the Examiner’s Amendment above, this application is hereby allowed.  
Claims 1-17 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

an impedance structure electrically coupling the at least one pad with the carrier so that, at different ones of the leads, different impedance values of the impedance structure can be tapped; wherein the impedance structure is formed by a plurality of interconnected electrically conductive elements, wherein at least part of the interconnected electrically conductive elements extends between different ones of the leads of the carrier, wherein said at least part of the interconnected electrically conductive elements extends over and above the electronic component which is arranged in between said different ones of the leads, as recited in claim 1; and 
 a plurality of bond wires connected between the at least one pad and the leads to thereby form an impedance structure with a selectable value of impedance; wherein the plurality of bond wires comprises a first bond wire connecting one of the at least one pad with a first lead, at least one second bond wire connecting the first lead with at least one second lead, and a third bond wire connecting at least one of the second leads with a third lead, as recited in claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898